 

COLLATERAL ASSIGNMENT OF LEASES AND RENTS

 

THIS COLLATERAL ASSIGNMENT OF LEASES AND RENTS (hereinafter referred to as this
"Assignment"), is made and entered into this 17th day of December, 2008, by
Palomar Medical Technologies, Inc., a Delaware corporation with its principal
place of business at 82 Cambridge Street, Burlington, Massachusetts (hereinafter
referred to as "Borrower"), to RBS Citizens, National Association, a national
banking association with an office located at 28 State Street, Boston,
Massachusetts 02109 (hereinafter referred to as the "Bank").

 

WITNESSETH:

 

THAT FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and
other good and valuable considerations, the receipt and sufficiency whereof are
hereby acknowledged, and in order to secure the Obligations as defined herein,
Borrower does hereby grant, transfer and assign to Bank, its successors,
successors-in-title and assigns, all of Borrower's right, title and interest in,
to and under any and all leases, tenancies, agreements or licenses, written or
oral, now existing or hereafter entered into by Borrower as "landlord", "lessor"
or "licensor", for the use or occupancy of all or any portion of the property
(hereinafter referred to as the "Property") located at Fifteen Network Drive,
Burlington, Massachusetts, more particularly described in Exhibit A attached
hereto and by this reference made a part hereof, including any and all
extensions, renewals and modifications thereof and guaranties of the performance
or obligations of any tenants, lessees or licensees thereunder (such leases,
tenancies, agreements and licenses are hereinafter referred to collectively as
the "Leases," and such tenants, lessees and licensees are hereinafter referred
to collectively as "Tenants" or individually as a "Tenant" as the context
requires), which Leases include those certain leases more particularly described
in Exhibit B attached hereto and by this reference made a part hereof, together
with all of Borrower's right, title and interest in and to all rents, issues and
profits from the Leases and from the Property. This Assignment constitutes a
present and absolute assignment of leases and rents, subject only to Borrower's
rights under Paragraph 1.03(a) hereof.

 

TO HAVE AND TO HOLD unto Bank, its successors and assigns forever, subject to
and upon the terms and conditions set forth herein.

 

This Assignment is made for the purpose of securing the full and prompt payment
and performance when due, whether by acceleration or otherwise, with such
interest as may accrue thereon, either before or after maturity thereof, of the
Note and the other Obligations, all as defined below.

 

As further security for the Obligations and the full and prompt payment and
performance of any and all obligations of Borrower to Bank under the Loan
Documents,

 

-1-

 



 



 

--------------------------------------------------------------------------------

Borrower hereby assigns to Bank any awards or payments which may be made in
respect of Borrower's interest in any of the Leases in any bankruptcy,
insolvency or reorganization proceedings in any state or federal court. Borrower
hereby appoints Bank as its attorney-in-fact to appear in any such proceeding
and/or to collect any such award or payment.

 

ARTICLE I

 

WARRANTIES AND COVENANTS

 

1.01 Representations and Warranties of Borrower. Borrower hereby represents and
warrants as follows.

 

(a)       Borrower is the sole and absolute owner of the entire landlord's or
lessor's interest in the Leases and such rents, issues and profits.

 

(b)       Borrower has made no prior assignment of any of the Leases or with
respect to any of such rents, issues or profits.

 

(c)       Borrower has neither done any act nor omitted to do any act which
might prevent Bank from, or limit Bank in, acting under any of the provisions of
this Assignment.

 

(d)       Neither the execution and delivery of this Assignment or any of the
Leases, the performance of each and every covenant of Borrower under this
Assignment and the Leases, nor the meeting of each and every condition contained
in this Assignment, conflicts with, or constitutes a breach or default under,
any agreement, indenture or other instrument to which Borrower is a party, or
any law, ordinance, administrative regulation or court decree which is
applicable to Borrower.

 

(e)       No action has been brought or, so far as is known to Borrower, is
threatened, which would interfere in any way with the right of Borrower to
execute this Assignment and perform all of Borrower's obligations contained in
this Assignment and in the Leases.

 

(f)        All Leases existing as of the date of this Assignment are listed and
described on Exhibit B attached hereto, and correct and complete copies of all
such Leases and all amendments, exhibits, addenda and schedules thereto have
been heretofore delivered by Borrower to Bank.

 

(g)       The Leases existing as of the date of this Assignment and listed and
described in Exhibit B attached hereto were duly executed and delivered,
pursuant to authority legally adequate therefor, are now in full force and
effect,

 

-2-

 



 



 

--------------------------------------------------------------------------------

and are the legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms.

 

(h)       No default exists on the part of Borrower in the fulfillment,
performance or observance of any of the terms, conditions or covenants of
landlord or lessor contained in any of the Leases, and, to the best of
Borrower's knowledge, no default exists on the part of any Tenant in the
fulfillment, performance or observance of any of the terms, conditions or
covenants of tenant or lessee contained in any of the Leases.

 

 

1.02 Covenants of Borrower. Borrower hereby covenants and agrees as follows.

 

(a)       Borrower shall (i) fulfill, perform and observe each and every term,
condition and covenant of landlord or lessor contained in each of the Leases;
(ii) give prompt notice to Bank of any claim of default under any of the Leases,
whether given by the Tenant to Borrower, or given by Borrower to the Tenant,
together with a complete copy of any such notice; (iii) at no cost or expense to
Bank, enforce, short of termination, the performance and observance of each and
every term, condition and covenant of each of the Leases to be performed or
observed by the Tenant thereunder; and (iv) appear in and defend any action
arising out of, or in any manner connected with, any of the Leases, or the
obligations or liabilities of Borrower as the landlord or lessor thereunder, or
of the Tenant or any guarantor thereunder.

 

(b)       Borrower shall not, without the prior written consent of Bank, (i)
permit the prepayment of any rents under any of the Leases for more than one (1)
month prior to the accrual thereof; or (ii) assign its interest in, to or under
any of the Leases or the rents, issues and profits from any of the Leases or
from the Property to any person or entity other than Bank.

 

(c)       Borrower shall not, without the prior written consent of Bank, (i)
enter into any new Lease of all or any part of the Property; (ii) modify any of
the Leases; (iii) terminate the term or accept the surrender of any of the
Leases; (iv) waive or release the Tenant from the performance or observation by
the Tenant of any obligation or condition of any of the Leases; (v) give any
consent to any assignment or sublease by the Tenant under any of the Leases;
(vi) agree to subordinate any of the Leases to any mortgage or other
encumbrance; or (viii) modify the terms of any guaranty of any of the Leases, or
terminate any such guaranty.

 

(d)       Borrower shall take no action which will cause or permit the estate of
the Tenant under any of the Leases to merge with the interest of Borrower in the
Property or any portion thereof.

 

-3-

 



 



 

--------------------------------------------------------------------------------

(e)       Borrower does hereby authorize and empower Bank to collect all rents,
issues and profits arising or accruing under the Leases or from the Property as
they become due, whether or not the Bank shall have made entry or become a
mortgagee in possession pursuant to the Security Deed, and does hereby
irrevocably authorize and direct, each and every present and future Tenant of
the whole or any part of the Property, upon receipt of written notice from Bank,
to pay all rents, issues and profits thereafter arising or accruing under the
Leases or from the Property to Bank and to continue to do so until otherwise
notified by Bank, and Borrower agrees that each and every Tenant shall have the
right to rely upon such notice by Bank without any obligation or right to
inquire as to whether any Event of Default exists and notwithstanding any notice
or claim of Borrower to the contrary, and that Borrower shall have no right or
claim against any Tenant for any rents paid by such Tenant to Bank following
receipt of such notice.

 

1.03 Covenants of Bank. Bank hereby covenants and agrees with Borrower as
follows:

 

(a)       This Assignment constitutes a present, current and absolute assignment
of all Leases and all rents, issues and profits from the Property, provided,
that so long as no Event of Default has occurred, Bank shall not demand that
such rents, issues and profits be paid directly to Bank, and Borrower shall have
the right to collect, but not more than one (1) month prior to accrual, all such
rents, issues and profits from the Property (including, but not by way of
limitation, all rents payable under the Leases), further, provided, however,
that Borrower shall collect and receive all such rents, issues and profits from
the Property as trustee for the benefit of Bank, and shall apply such rents,
issues and profits so collected to the Obligations, to the extent then due, with
the balance, so long as no Event of Default has occurred, to the account of
Borrower.

 

(b)       Upon the payment in full of the Obligations, as evidenced by the
recording or filing of an instrument of satisfaction or full release of the
Security Deed without the recording of another security deed in favor of Bank
affecting the Property, this Assignment shall be terminated and released of
record by Bank and shall thereupon be of no further force or effect.

 

ARTICLE II

 

DEFAULT

 

2.01 Event of Default. If an Event of Default shall occur the Bank may exercise
any and all remedies provided in Paragraph 2.02 of this Assignment, under the
Security Deed, under the Note, and under any and all other instruments and
documents providing security for the Obligations, or any other remedies
available under applicable law or any one or more of such remedies.

 

-4-

 



 



 

--------------------------------------------------------------------------------

 

2.02 Remedies. Upon the occurrence of any Event of Default, Bank may at its
option, with or without notice or demand of any kind (except as may be provided
herein or in any of the Loan Documents), and without waiving such Event of
Default, exercise any or all of the following rights and remedies.

 

(a)       Either with or without entry or taking possession of the Property,
give or require Borrower to give notice to any or all Tenants under the Leases
authorizing and directing such Tenants to pay all rents, issues and profits and
any other sums due under their Leases directly to Bank, whether or not the Bank
shall have made entry or become a mortgagee in possession pursuant to the
Security Deed, and collect and receive all rents, issues and profits and other
sums due under the Leases with respect to which such notice is given.

 

(b)       Either with or without entry or taking possession of the Property,
perform any and all obligations of Borrower under any or all of the Leases or
this Assignment and exercise any and all rights of Borrower herein or therein as
fully as Borrower itself could do, including, without limiting the generality of
the foregoing, enforcing, modifying, extending or terminating any or all of the
Leases, collecting, modifying, compromising, waiving or increasing any or all of
the rents payable thereunder, and obtaining new Tenants and entering into new
Leases on the Property on any terms and conditions deemed desirable by Bank,
and, to the extent Bank shall incur any costs in connection with the performance
of any such obligations of Borrower, including costs of litigation, then all
such costs shall become a part of the Obligations, shall bear interest from the
incurring thereof at the default interest rate specified in the Note, and shall
be due and payable on demand.

 

(c)       Either with or without entry or taking possession of the Property, in
Borrower's or Bank's name, institute any legal or equitable action which Bank in
its sole discretion deems desirable to collect and receive any or all of the
rents, issues and profits assigned herein or to evict or remove any Tenants.

 

(d)       Enter upon, take possession of, and use and operate all or any portion
of the Property which Bank in its sole discretion deems desirable to effectuate
any or all of the foregoing remedies, with full power to make alterations,
renovations, repairs or replacements thereto.

 

Bank shall have full right to exercise any or all of the foregoing remedies
rights and without regard to the adequacy of security for any or all of the
Obligations, and with or without the commencement of any legal or equitable
action or the appointment of any receiver or trustee.

 

2.03 Application of Rents. All rents, issues and profits and any other sums due
under the Leases and with respect to the Property which are collected by Bank
shall be

 

-5-

 



 



 

--------------------------------------------------------------------------------

applied by Bank in such order as Bank in its sole discretion may elect against:
(i) all costs and expenses, including reasonable attorneys' fees, incurred in
connection with the operation of the Property, the performance of Borrower's
obligations under the Leases or the collection of the rents thereunder; (ii) all
costs and expenses, including reasonable attorneys' fees, incurred in the
collection of any of all of the Obligations, including all costs, expenses and
attorneys' fees incurred in seeking to realize on or to protect or preserve
Bank's interest in any other collateral securing any or all of the Obligations;
and (iii) any or all unpaid principal of and interest on the Obligations.

 

2.04 No Liability of Bank. Bank shall not be obligated to perform or discharge,
nor does Bank hereby undertake to perform or discharge, any obligation, duty or
liability of Borrower under any of the Leases or under or by reason of this
Assignment, except those arising after Bank takes possession of the Property
after an Event of Default. Prior to Bank's taking possession of the Property
after an Event of Default, this Assignment shall not operate to place upon Bank
responsibility for the control, care, management or repair of the Property, nor
for the carrying out of any of the terms and conditions of any of the Leases,
nor shall it operate to make Bank responsible or liable for any waste committed
on the Property, for any dangerous or defective condition of the Property, or
for any negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any person. Bank shall not be liable for
any loss sustained by Borrower resulting from Bank's failure to let the Property
after taking possession of the Property after an Event of Default, unless such
loss is caused by the willful misconduct or gross negligence of Bank.

 

2.05 Indemnification. Borrower shall and does hereby agree to indemnify and to
hold Bank harmless of and from any and all claims, demands, liability, loss or
damage (including all costs, expenses, and attorneys' fees incurred in the
defense thereof) asserted against, imposed on or incurred by Bank in connection
with or as a result of this Assignment or the exercise of any rights or remedies
under this Assignment or under any of the Leases or by reason of any alleged
obligations or undertakings of Bank to perform or discharge any of the terms,
covenants or agreements contained in any of the Leases; provided, however, that
nothing herein shall be construed to obligate Borrower to indemnify and hold
Bank harmless from and against any and all claims, demands, liability, loss or
damage enacted against, imposed on or incurred by Bank by reason of Bank's
willful misconduct or gross negligence. Should Bank incur any such liability,
loss or damage, or in the defense of any such claims or demands, for which it is
to be indemnified by Borrower as aforesaid, the amount thereof shall be added to
the Obligations, shall bear interest at the default rate specified in the Note
from the date incurred until paid, shall be secured by this Assignment, the
Security Deed and the other Loan Documents, and shall be payable immediately
upon demand.

 

 

-6-

 



 



 

--------------------------------------------------------------------------------

ARTICLE III

 

DEFINITIONS

 

 

The following terms as used herein shall have the following meanings:

 

"Assignment" shall mean this Collateral Assignment of Lease and Rents dated as
of December 17, 2008 between Borrower and Bank.

 

"Bank" shall mean RBS Citizens, National Association, and its successors and
assigns.

 

 

"Borrower" shall have the meaning assigned to that term in the preamble hereto.

 

"Default" shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

 

"Event of Default" shall mean (a) any Event of Default under the Note, or (b)
any default in the payment or performance of the obligations of Borrower under
the Security Deed, or (c) any default in the performance of the obligations of
Borrower hereunder, or (d) any representation or warranty of Borrower in this
Assignment shall prove to have been false or incorrect in any material respect
upon the date when made.

 

 

"Leases" shall have the meaning set forth in the Preamble to this Agreement.

 

“Loan Documents" shall mean this Assignment, the Note, the Security Documents,
and any other agreements, documents or instruments now or hereafter executed in
connection therewith.

 

"Note" shall mean the Revolving Note from Borrower to Bank dated as of December
17, 2008, in the original maximum principal amount of $30,000,000.00 as
originally executed, or if varied, extended, supplemented, consolidated, amended
or restated from time to time as so varied, extended, supplemented,
consolidated, amended or restated.

 

"Obligations" shall mean all indebtedness, obligations, and liabilities of
Borrower to the Bank existing on the date of this Assignment or arising or
incurred hereafter under the Note, any other Loan Documents or other instruments
at any time evidencing any thereof, whether individually or collectively, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising thereunder or
hereunder by contract, operation of law or otherwise.

 

"Property" shall mean the property located at Fifteen Network Drive, Burlington,
Massachusetts, which is more particularly described in Exhibit A attached
hereto.

 

-7-

 



 



 

--------------------------------------------------------------------------------

"Security Deed" shall mean the Mortgage and Security Agreement from Borrower to
Bank pursuant to which Borrower has conveyed the Property as security for the
Obligations.

 

"Security Documents" shall mean the Security Deed, this Assignment and the other
Loan Documents executed by the Borrower in favor of the Bank as security for the
Obligations.

 

"Tenants" shall mean those tenants, lessees and licensees occupying space
pursuant to the Leases on the Property.

 

ARTICLE IV

 

GENERAL PROVISIONS

 

4.01 Successors and Assigns. This Assignment shall inure to the benefit of and
be binding upon Borrower and Bank and their respective heirs, executors, legal
representatives, successors and assigns (but in the case of assigns of Borrower,
only if and to the extent that Bank has consented in writing to Borrower's
assignment of its rights or obligations hereunder to such assigns). Whenever a
reference is made in this Assignment to "Borrower" or "Bank", such reference
shall be deemed to include a reference to the heirs, executors, legal
representatives, successors and assigns of Borrower or Bank.

 

4.02 Bank's Rights of Assignment; Rights of Assignees. Bank may assign to any
subsequent holder of the Note or the Security Deed, or to any person acquiring
title to the Property, all of Bank's right, title and interest in any of the
Leases and rents, issues and profits from the Property. No such assignee shall
have any liability for any obligation which accrued under any of the Leases
prior to the assignment to such assignee nor shall such assignee have any
obligation to account to Borrower for any rental payments which accrued prior to
such assignment. After Borrower's right, title and interest in the Property has
been foreclosed or otherwise terminated, no assignee of Borrower's interest in
the Leases shall be liable to account to Borrower for any rents, issues or
profits thereafter accruing.

 

4.03 Terminology. All personal pronouns used in this Assignment, whether used in
the masculine, feminine or neuter gender, shall include all other genders, and
the singular shall include the plural, and vice versa. Titles of Articles are
for convenience only and neither limit nor amplify the provisions of this
Assignment.

 

4.04 Severability. If any provision of this Assignment or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Assignment and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

-8-

 



 



 

--------------------------------------------------------------------------------

 

4.05 Applicable Law. This Assignment shall be interpreted, construed and
enforced according to the laws of the Commonwealth of Massachusetts.

 

4.06 No Third Party Beneficiaries. This Assignment is made solely for the
benefit of Bank and its assigns. No Tenant under any of the Leases nor any other
person shall have standing to bring any action against Bank as the result of
this Assignment, or to assume that Bank will exercise any remedies provided
herein, and no person other than Bank shall under any circumstances be deemed to
be a beneficiary of any provision of this Assignment.

 

4.07 No Oral Modifications. Neither this Assignment nor any provisions hereof
may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

4.08 Cumulative Remedies. The remedies herein provided shall be in addition to
and not in substitution for the rights and remedies vested in Bank in any of the
Loan Documents or in law or equity, all of which rights and remedies are
specifically reserved by Bank. The remedies herein provided or otherwise
available to Bank shall be cumulative and may be exercised concurrently. The
failure to exercise any of the remedies herein provided shall not constitute a
waiver thereof, nor shall use of any of the remedies herein provided prevent the
subsequent or concurrent resort to any other remedy or remedies. It is intended
that this clause shall be broadly construed so that all remedies herein provided
or otherwise available to Bank shall continue and be each and all available to
Bank until the Obligations shall have been paid in full.

 

4.09 Cross-Default. An Event of Default by Borrower under this Assignment shall
constitute a default under the Note and an Event of Default under all other Loan
Documents.

 

4.10 Counterparts. This Assignment may be executed in any number of counterparts
all of which taken together shall constitute one and the same instrument, and
any of the parties or signatories hereto may execute this Assignment by signing
any such counterpart.

 

4.11 Further Assurance. At any time and from time to time, upon request by Bank,
Borrower will make, execute and deliver, or cause to be made, executed and
delivered, to Bank and, where appropriate, cause to be recorded and/or filed and
from time to time thereafter to be re-recorded and/or refiled at such time and
in such offices and places as shall be deemed desirable by Bank, any and all
such other and further assignments, deeds to secure debt, mortgages, deeds of
trust, security agreements, financing statements, continuation statements,
instruments of further assurance, certificates and other documents as may, in
the opinion of Bank, be necessary or desirable in order to effectuate, complete,
or perfect, or to continue and preserve (a) the obligations of

 

-9-

 



 



 

--------------------------------------------------------------------------------

Borrower under this Assignment and (b) the security interest created by this
Assignment as a first and prior security interest upon the Leases and the rents,
issues and profits from the Property. Upon any failure by Borrower so to do,
Bank may make, execute, record, file, re-record and/or refile any and all such
assignments, deeds to secure debt, mortgages, deeds of trust, security
agreements, instruments, certificates, and documents for and in the name of
Borrower, and Borrower hereby irrevocably appoints Bank the agent and
attorney-in-fact of Borrower so to do.

 

4.12 Notices. Any and all notices, elections, demands or requests provided for
or permitted to be given pursuant to this Assignment (hereinafter in this
paragraph 4.12 referred to as "Notice") must be in writing and shall be deemed
to have been properly given or served by personal delivery or sending same by
overnight courier or by depositing same in the United States Mail, postpaid and
registered or certified, return receipt requested, and addressed to the
addresses hereinafter set forth. All Notices shall be effective upon being
personally delivered or upon being sent by overnight courier or upon being
deposited in the United States Mail as aforesaid. The time period in which a
response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier or, if so deposited in the United States
Mail, the earlier of three (3) business days following such deposit and the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
Notice was given shall be deemed to be receipt of the Notice sent. By giving
written Notice thereof, Borrower or Bank shall have the right from time to time
and at any time during the term of this Assignment to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America. For the purposes of this
Assignment:

 

 

The Address of Bank is:

 

 

RBS Citizens, National Association

 

28 State Street

 

Boston, Massachusetts 02109

 

Attn: Mr. Frank A. Coccoluto

 

 

With a copy to:

 

 

Goulston & Storrs, P.C.

 

400 Atlantic Avenue

 

Boston, Massachusetts 02110

 

Attention: James H. Lerner, Esquire

 

 

The Address of Borrower is:

 

 

Palomar Medical Technologies, Inc.

 

82 Cambridge Street

 

-10-

 



 



 

--------------------------------------------------------------------------------

 

Burlington, Massachusetts 01803

 

Attention:

Paul Weiner

 

Chief Financial Officer

 

 

With a copy to:

 

 

Palomar Medical Technologies, Inc.

 

82 Cambridge Street

 

Burlington, Massachusetts 01803

 

Attention:

Patricia Davis, Esquire

 

General Counsel

 

4.13 Modifications, Etc. The provisions of this Assignment shall extend and be
applicable to all renewals, amendments, extensions, consolidations and
modifications of the Loan Documents and the Leases, and any and all references
herein to the Loan Documents or the Leases shall be deemed to include any such
renewals, amendments, extensions, consolidations or modifications thereof.

 

-11-

 



 



 

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrower has executed this Assignment under seal as
of the day and year first above written.

 

Signed, Sealed and delivered

Palomar Medical Technologies, Inc.,

in the presence of:

a Delaware corporation

 

 

/s/ Sarah Serling                

Witness

 

By:/s/ Paul S. Weiner              

/s/ Louis P. Valente           

Name:     Paul S.. Weiner

Witness

Its:

Chief Financial Officer and Treasurer

 

 

 

/s/ Sarah Serling                
Witness

 

By: /s/ Joseph P. Caruso           

/s/ Louis P. Valente           

Name:    Joseph P. Caruso

Witness

Its:

President & CEO

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

Middlesex, ss

December 17, 2008

 

 

On this 17th day of December, 2008, before me, the undersigned notary public,
personally appeared Paul S. Weiner, the Chief Financial Officer and Treasurer of
Palomar Medical Technologies, Inc., proved to me through satisfactory evidence
of identification, which were personally known, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

 

Before me,

 

/s/ Angela Neil                      

Notary Public

Name: Angela Neil

My commission expires:July 2, 2010

 

-12-

 



 



 

--------------------------------------------------------------------------------

 

COMMONWEALTH OF MASSACHUSETTS

 

Middlesex, ss

December 17, 2008

 

 

On this 17th day of December, 2008, before me, the undersigned notary public,
personally appeared Joseph P. Caruso, the President of Palomar Medical
Technologies, Inc., proved to me through satisfactory evidence of
identification, which were personally known, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

 

Before me,

 

/s/ Angela Neil                      

Notary Public

Name: Angela Neil

My commission expires:July 2, 2010

 

-13-

 



 



 

--------------------------------------------------------------------------------








 



 

 

-14-

 

 

 



--------------------------------------------------------------------------------




Exhibit A

 

(15 Network Drive, Burlington, Middlesex County, Massachusetts)

 

That certain parcel of land located in Burlington, County of Middlesex,
Commonwealth of Massachusetts, being Proposed Lot 4A as shown on that certain
plan of land entitled, “Plan of Land in Burlington, Massachusetts” prepared by
Vanasse Hangen Brustlin, Inc., Date Issued: July 3, 2008, recorded with the
Middlesex County (South District) Registry of Deeds as Plan No. 976 of 2008.

 

TOGETHER WITH the rights to pass and repass over Network Drive, and to use
Network Drive for all purposes that streets and ways are commonly used in the
Town of Burlington, Massachusetts, including installation and use of utilities,
in common with all others lawfully entitled thereto including but not limited to
rights in the Town of Burlington deriving from a Grant of Easement recorded with
said Deeds in Book 28562, Page 151.

 

Together with and subject to the rights contained in that Declaration of
Covenants and Cross Access and Easement Agreement by and among NetView 1, 2, 3,
4 and 9 LLC, NetView 5 and 6 LLC, NetView 7, 8 and 10 LLC and Bank of America,
N.A., dated July 23, 2008 and recorded with said Deeds in Book 51481, Page 562,
as amended by First Amendment of Declaration of Covenants and Cross Access and
Easement Agreement dated November 19, 2008 and recorded with said Deeds in Book
51908, Page 397.

 

 

-15-

 

 

 

--------------------------------------------------------------------------------

Exhibit B

 

None

 

 

 

 

 

 

-16-

 

 

 



--------------------------------------------------------------------------------



 